DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1, 2, 27-29, and 40, drawn to a publish-subscribe network utilizing geographic routing / load-balancing, classified in H04L 67/1021.
Claims 1, 3-4, 25, 27-28, and 39-40, drawn to a publish-subscribe network utilizing particular link establishment protocols, classified in H04L 29/06027.
Claims 1, 5-9, 27-28, 30-32, and 40, drawn to a publish-subscribe network utilizing multi-party channel communication between publishers and subscribers, classified in H04L 29/06088.
Claims 1, 10-12, 27-28, 33-34, and 40, drawn to a publish-subscribe network utilizing x.509 certification for authentication, classified in H04L 63/0823.
Claims 1, 13-16, 26, 27-28, 35-36, and 40, drawn to a publish-subscribe network utilizing various network restrictions for filtering/blocking unauthorized users, classified in H40L 63/10.
Claims 1, 18-21, 27-28, 37, and 40, drawn to a publish-subscribe network utilizing authentication with secret knowledge, classified in G06F 21/31.
Claims 1, 17, 22-24, 27-28, 38, and 40, drawn to a publish-subscribe network utilizing private IP networks for hiding network access, classified in H04L 63/0421.
*For convenience and clarity, the claim sets for the inventions listed supra are provided such that an election of a single invention will comply with the election requirements of the various permutations of restricted subject matter discussed infra.  The claims that are listed in multiple inventions are either linking claims or encompass subject matter that is not restricted from the identified restricted subject matter infra; thus, they are included in each relevant invention for convenience and clarity of record.


Claims 1, 27-28, and 40 link inventions I-VIII.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claims, claims 1, 27-28, and 40.  Upon the indication of allowability of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise requiring all the limitations of the allowable linking claims will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Where a restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); See also MPEP § 804.01.

Inventions I-VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case:
Subcombination I has separate utility such as distributing load and reducing latency by utilizing geographic routing / load-balancing.
Subcombination II has separate utility such as enhancing communication efficiency utilizing particular link establishment protocols, e.g. single connection vs multiple.
Subcombination III has separate utility such as improving content reach and reducing bandwidth requirements by utilizing multi-party channel communication between publishers and subscribers.
Subcombination IV has separate utility such as enhancing security usability by utilizing x.509 certification for authentication (e.g. more security than username/ password and no memorization required).
Subcombination V has separate utility such as preventing illicit activity by utilizing various network restrictions for filtering/blocking unauthorized users.
Subcombination VI has separate utility such as enhancing user-friendliness and robustness by utilizing IP packet routing for content delivery.
Subcombination VII has separate utility such as increasing security by utilizing authentication with secret knowledge.
Subcombination VIII has separate utility such as preserving user privacy by utilizing private IP networks for hiding network access.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

A telephone call was made to Raymond Zenkert, III (Reg. 76506) on 2022-02-17 to request an oral election to the above restriction requirement, but did not result in an election being made. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491